Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected species is the species of Group 2 (the species of Figs 5-6). Applicant made the election without traverse in the reply filed on 4/16/21. Claims 1-20 are again examined on their merits below as being directed to Group 2.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning of the magnetic biasing mechanism at positions other than as shown in Fig 5 and 6, as encompassed in the claims, must be shown in the drawings, or the feature(s) canceled from the claim(s). No new matter should be entered. No new drawings are required should the claims be amended to require only the positioning shown in Figs 5-6 as indicated further below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claimed magnetic biasing mechanism comprises two elements that magnetically attract each other per the specification description. In elected Figs 5 and 6 one of these elements, the drawer biasing element 25 is illustrated at second drawer end 24. Thus, although not shown in Figs 5 and 6 the corresponding element of the magnetic biasing mechanism, the sleeve biasing element 6, is presumably at the back closed end 10 of the Figs 5 and 6 sleeve (as shown, for example, in the non-elected embodiment of Fig 4). This positioning of the magnetic biasing mechanism is not considered to raise issues of written description and is described herein only for purposes of comparison. 
However, the specification describes at various parts thereof other locations for the magnetic biasing mechanism than the one properly described for Figs 5 and 6 as indicated above. For example, .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are indefinite because the term “magnetic biasing mechanism” as used therein cannot be properly understood or interpreted given the lack of adequate written description of the same indicated above.
The claims are also indefinite because they are incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are as follows: 

The claims are further indefinite because the specific ends of the drawer encompassed by the claim terms first drawer end and second drawer end cannot be determined. The examiner notes in the above regard that in the claims of the subject application, the terms first and second in the noted claim limitations appear not just as indicators of number but as an identification of specific ones of the drawer ends. For example only, see dependent claims 7 and 8 that require the drawer biasing element to be at a particular end of the drawer. See also claim 20 that requires a particular end of the drawer for the grasping element. However, as indicated above, the particular ends encompassed by the terms first drawer end and second drawer end
The Terminal Disclaimer filed on 9/25/21 has been Approved. Accordingly, the double patenting rejection made in the last office action has been withdrawn. 
Claims 1-20 avoid the prior art of record. In making this determination the examiner is interpreting the claims as requiring the sleeve biasing element and the drawer biasing element to approach one another head-on as encompassed in Figs 5 and 6. Therefore, given applicants election of these figures, the claims are interpreted as if the biasing mechanism is as shown in Figs 5 and 6 and as discussed above in the examiners comments regarding the disclosure that is considered adequate to meet the requirements of 35 USC 112 first paragraph. Appropriate amendments to the claims and likely the specification also, consistent with the above, will avoid the rejections under 35 USC 112., and result in passage of the claims to issue. It is noted in regard to the comment immediately above that claim limitations must be read in light of specification description.
Applicant's arguments filed 10/10/21 have been fully considered but they are not persuasive. In the last reply applicant traverses the drawing objection and the 112 rejections.
Prior to discussion of the applicant’s arguments, the examiner notes the applicant’s telephonic interview request and the examiners agreement to interview the application. Applicant memorializes this at the beginning of the Remarks. The examiner agreed to interview the case in anticipation of applicant amending the application to place it in condition for allowance as suggested by the examiner, and in the event that after such amendments were made, further amendments were required that could be done expeditiously. However, in view of the corrected reply of 10/10/21, it is apparent that no amendments have been made to the application as required for patentability in the last office action. Additionally, the examiner understands applicant’s position in view of the corrected reply to now be that the objections and rejections are all in error. In view of the above, and since an office action is now due, the examiner is unable to schedule an interview at 
Applicant’s arguments traversing the outstanding objections and rejections are addressed below.
The Drawing Objection
The drawing objection is based on the drawings not showing all of the positions of the magnetic biasing mechanism encompassed in the claims. Refer again to the drawing objection. Applicant’s arguments are somewhat vague, but do not appear to address the objection. In response to some of the applicant’s arguments, the examiner takes no issue with drawer biasing element 25 as shown in Figs 5 and 6, or with the failure to show the corresponding sleeve biasing element in these figures, as long as it is understood that the sleeve biasing element is on the sleeve at a location immediately opposite the drawer biasing element when the drawer is fully inserted into the sleeve. See, for example, the positions of the elements 25 and 6 in Figs 3 and 7. 
other positions of the drawer biasing element and the sleeve biasing element that are described in the specification and encompassed in the claims, the examiner disagrees because the applicant’s arguments are at best vague as to why applicant should not have to show these other positions in this case. See, for example, the argument in the last paragraph of numbered page 6 of 13 in the latest Remarks. Is the applicant really arguing that the claimed positions in question of the drawer biasing elements and the sleeve biasing elements are not the invention of the applicant? If this is the case, then applicant should clearly so state for the record. 
Other than the above, note that the positions are essential for a detailed understanding of the invention. The problems with what Fig 9 shows are discussed herein, as has the adequacy of what Figs 3, 5, 6 and 7 show. The examiner needs to see what the other positions are to make determinations whether these meet the requirements of the Statute or do not.

The 112 rejections 
Applicant argues that the principles of magnetism are known. The argument clearly does not address the rejection. For example, as indicated in the rejection for lack of adequate written description, the specification does not adequately describe how the drawer is biased into the drawer compartment when the sleeve biasing element and the drawer biasing element are brought into proximity of each other, when the elements are positioned as shown in Fig 9., a position that appears to be encompassed in at least independent claim 1. As noted by the examiner the drawer would appear to be pulled toward the sleeve sidewall, not biased into the drawer compartment, when the drawer and sleeve biasing elements are brought into proximity with each other in the Fig 9 embodiment. It is believed that the applicant is familiar with the examiners position on this issue not just from the last office action but from the parent application that matured into a patent.
.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.